UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/10 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Core Value Fund Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Value Fund March 31, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary11.3% Best Buy 53,610 2,280,569 Carnival 105,780 4,112,726 Home Depot 209,510 6,777,649 Johnson Controls 125,180 4,129,688 News, Cl. A 297,570 4,287,984 Omnicom Group 145,350 5,641,034 Staples 70,020 1,637,768 Target 35,300 1,856,780 Time Warner 250,856 7,844,267 Toll Brothers 92,620 a,b 1,926,496 Walt Disney 53,250 1,858,958 Consumer Staples7.1% Clorox 29,850 1,914,579 CVS Caremark 174,210 6,369,118 Kraft Foods, Cl. A 93,460 2,826,230 PepsiCo 138,370 9,154,559 Philip Morris International 68,770 3,587,043 Safeway 107,560 2,673,942 Energy17.4% Anadarko Petroleum 26,710 1,945,289 Chevron 131,480 9,970,128 ConocoPhillips 139,820 7,154,589 EOG Resources 75,960 7,059,722 Exxon Mobil 98,852 6,621,107 Hess 70,850 4,431,668 Occidental Petroleum 211,560 17,885,282 Peabody Energy 53,660 2,452,262 Schlumberger 89,770 5,696,804 Valero Energy 93,520 1,842,344 Exchange Traded Funds.5% iShares Russell 1000 Value Index Fund 30,650 Financial24.5% ACE 33,600 1,757,280 Aflac 35,720 1,939,239 American Express 48,640 2,006,886 Ameriprise Financial 86,640 3,929,990 AON 64,620 2,759,920 Bank of America 690,346 12,322,676 Capital One Financial 28,000 1,159,480 Citigroup 1,057,630 b 4,283,402 Goldman Sachs Group 40,200 6,859,326 JPMorgan Chase & Co. 362,160 16,206,660 Marsh & McLennan 104,170 2,543,831 MetLife 139,920 6,064,133 Morgan Stanley 152,790 4,475,219 Prudential Financial 57,130 3,456,365 State Street 41,100 1,855,254 SunTrust Banks 81,170 2,174,544 Travelers 66,760 3,601,034 U.S. Bancorp 145,260 3,759,329 Wells Fargo & Co. 340,950 10,610,364 Health Care10.2% AmerisourceBergen 64,400 1,862,448 Amgen 59,960 b 3,583,210 Covidien 79,710 4,007,819 Johnson & Johnson 28,110 1,832,772 McKesson 29,460 1,936,111 Merck & Co. 192,670 7,196,225 Pfizer 622,570 10,677,076 Thermo Fisher Scientific 36,870 b 1,896,593 UnitedHealth Group 53,000 1,731,510 Warner Chilcott, Cl. A 67,414 b 1,722,428 WellPoint 29,590 b 1,905,004 Industrial9.0% Dover 60,420 2,824,635 Eaton 47,350 3,587,710 General Electric 704,260 12,817,532 Honeywell International 43,970 1,990,522 Raytheon 49,790 2,844,005 Republic Services 64,810 1,880,786 Tyco International 49,310 1,886,107 Union Pacific 81,540 5,976,882 Information Technology7.0% AOL 70,388 b 1,779,409 Cisco Systems 229,650 b 5,977,790 EMC 109,240 b 1,970,690 Hewlett-Packard 105,400 5,602,010 Microsoft 237,560 6,953,381 Tyco Electronics 135,900 3,734,532 Materials3.5% Air Products & Chemicals 22,790 1,685,320 CF Industries Holdings 19,200 1,750,656 Dow Chemical 120,040 3,549,583 Freeport-McMoRan Copper & Gold 42,800 3,575,512 International Paper 103,230 2,540,490 Telecommunication Services3.2% AT & T 323,385 8,356,268 Vodafone Group, ADR 160,080 3,728,263 Telecommunications.5% QUALCOMM 44,280 Utilities4.8% Entergy 65,560 5,333,306 Exelon 43,905 1,923,478 FPL Group 54,690 2,643,168 PG & E 40,910 1,735,402 Questar 101,790 4,397,328 Southern 52,520 a 1,741,563 Total Common Stocks (cost $325,917,316) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,629,000) 1,629,000 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,720,982) 1,720,982 c Total Investments (cost $329,267,298) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $1,676,856 and the total market value of the collateral held by the fund is $1,720,982. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $329,267,298. Net unrealized appreciation on investments was $44,654,838 of which $54,808,718 related to appreciated investment securities and $10,153,880 related to depreciated investment securities. 100-470-70 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 364,972,095 - - Equity Securities - Foreign+ 3,728,263 - - Mutual Funds/Exchange Traded Funds 5,221,778 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System, for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sale price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund March 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes97.0% Rate (%) Date Amount ($) Value ($) Aerospace.8% Alion Science and Technology, Sr. Scd. Notes 12.00 11/1/14 1,390,000 a 1,414,325 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 5,965,000 a 6,278,162 Automotive4.0% Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 2,805,000 b 2,959,239 Ford Motor Credit, Sr. Unscd. Notes 8.70 10/1/14 8,580,000 9,312,038 Ford Motor, Sr. Unscd. Debs. 6.50 8/1/18 730,000 697,150 Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 7,485,000 b 7,110,750 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 4,115,000 b 4,464,775 Lear, Gtd. Notes 7.88 3/15/18 800,000 813,000 Lear, Gtd. Notes 8.13 3/15/20 1,575,000 b 1,608,469 Navistar International, Gtd. Notes 8.25 11/1/21 4,595,000 4,709,875 TRW Automotive, Gtd. Notes 7.25 3/15/17 4,240,000 a 4,112,800 United Components, Gtd. Notes 9.38 6/15/13 1,268,000 1,280,680 Cable/Satellite TV3.5% CCH II Capital, Sr. Notes 13.50 11/30/16 18,924,136 b 22,850,894 Cequel Communications Holdings I, Sr. Unscd. Notes 8.63 11/15/17 2,375,000 a 2,452,188 Dish DBS, Gtd. Notes 7.13 2/1/16 1,750,000 1,791,562 Dish DBS, Gtd. Notes 7.88 9/1/19 1,675,000 1,750,375 Kabel Deutschland, Scd. Notes 10.63 7/1/14 3,470,000 3,656,512 Capital Goods.8% Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 3,055,000 3,039,725 RBS Global & Rexnord, Gtd. Notes 9.50 8/1/14 4,220,000 4,409,900 Chemicals1.0% Huntsman International, Gtd. Notes 7.88 11/15/14 915,000 b 928,725 Huntsman International, Sr. Sub. Notes 8.63 3/15/20 2,990,000 a 3,012,425 Invista, Sr. Unscd. Notes 9.25 5/1/12 4,040,000 a 4,110,700 LBI Escrow, Sr. Scd. Notes 8.00 11/1/17 1,420,000 a 1,475,025 Consumer Products1.0% Reddy Ice, Sr. Scd. Notes 11.25 3/15/15 8,215,000 a,b Containers3.0% AEP Industries, Sr. Unscd. Notes 7.88 3/15/13 8,321,000 8,300,197 BWAY, Gtd. Notes 10.00 4/15/14 7,840,000 a 8,467,200 Plastipak Holdings, Sr. Notes 8.50 12/15/15 4,800,000 a 4,908,000 Plastipak Holdings, Sr. Notes 10.63 8/15/19 2,435,000 a 2,721,112 Solo Cup, Sr. Scd. Notes 10.50 11/1/13 3,545,000 3,757,700 Energy6.1% Aquilex Holdings, Sr. Notes 11.13 12/15/16 3,395,000 a 3,666,600 Bristow Group, Gtd. Notes 7.50 9/15/17 1,555,000 1,578,325 Chesapeake Energy, Gtd. Notes 7.25 12/15/18 855,000 b 859,275 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 7,525,000 8,221,062 Cie Generale de Geophysique-Veritas, Gtd. Notes 9.50 5/15/16 3,760,000 4,042,000 Cimarex Energy, Gtd. Notes 7.13 5/1/17 4,380,000 4,489,500 Continental Resources, Gtd. Notes 7.38 10/1/20 1,845,000 a 1,828,856 Continental Resources, Gtd. Notes 8.25 10/1/19 673,000 716,745 El Paso, Sr. Unscd. Notes 12.00 12/12/13 595,000 699,125 Ferrellgas Partners, Sr. Unscd. Note 8.63 6/15/20 2,010,000 2,010,000 Ferrellgas Partners, Sr. Notes 9.13 10/1/17 3,025,000 a 3,183,812 McJunkin Red Man, Sr. Scd. Notes 9.50 12/15/16 5,100,000 a,b 5,233,875 Petrohawk Energy, Gtd. Notes 9.13 7/15/13 6,520,000 6,837,850 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 2,180,000 2,417,075 Petroleos De Venezuela, Gtd. Notes 5.25 4/12/17 7,180,000 4,433,650 Sabine Pass LNG, Sr. Scd. Notes 7.25 11/30/13 530,000 500,850 Sabine Pass LNG, Sr. Scd. Notes 7.50 11/30/16 2,385,000 2,116,687 Whiting Petroleum, Gtd. Notes 7.25 5/1/13 4,060,000 4,131,050 Finance8.3% BAC Capital Trust XIV, Gtd. Notes 5.63 12/31/49 12,675,000 c 9,633,000 Citigroup Capital XXI, Gtd. Bonds 8.30 12/21/57 8,771,000 c 8,924,492 Developers Diversified Realty, Sr. Unscd. Notes 9.63 3/15/16 4,200,000 4,703,555 GMAC, Gtd. Notes 8.00 11/1/31 16,010,000 15,369,600 GMAC, Gtd. Notes 8.30 2/12/15 1,955,000 a 2,057,637 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 10,376,000 a 9,986,900 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 9,350,000 a,b 9,057,812 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 9,421,000 a 9,654,236 iPayment, Gtd. Notes 9.75 5/15/14 6,010,000 5,514,175 USI Holdings, Sr. Sub. Notes 9.75 5/15/15 2,234,000 a 2,122,300 Food, Beverage & Tobacco1.2% Bolthouse Farms, Bank Notes 9.00 7/15/16 6,300,000 h 6,355,125 Dean Foods, Gtd. Notes 7.00 6/1/16 4,844,000 4,771,340 Gaming5.8% Ameristar Casinos, Gtd. Notes 9.25 6/1/14 3,395,000 b 3,573,237 Boyd Gaming, Sr. Sub. Notes 6.75 4/15/14 1,425,000 b 1,250,438 Boyd Gaming, Sr. Sub. Notes 7.13 2/1/16 4,385,000 b 3,683,400 Isle of Capri Casinos, Gtd. Notes 7.00 3/1/14 4,262,000 b 3,665,320 MGM Mirage, Gtd. Notes 6.75 4/1/13 3,115,000 b 2,834,650 MGM Mirage, Gtd. Notes 7.50 6/1/16 10,590,000 b 8,869,125 MGM Mirage, Gtd. Notes 8.38 2/1/11 5,867,000 b 5,881,668 MGM Mirage, Sr. Unscd. Notes 11.38 3/1/18 13,615,000 a,b 13,206,550 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 4,115,000 a 4,197,300 Pokagon Gaming Authority, Sr. Notes 10.38 6/15/14 4,288,000 a 4,523,840 Shingle Springs Tribal Gaming Authority, Sr. Notes 9.38 6/15/15 2,795,000 a 2,333,825 Health Care6.2% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 8,445,000 b 8,972,812 Biomet, Gtd. Notes 11.63 10/15/17 30,930,000 34,796,250 HCA, Sr. Unscd. Notes 6.50 2/15/16 5,045,000 4,811,669 Inverness Medical Innovations, Sr. Unscd. Notes 7.88 2/1/16 3,240,000 b 3,187,350 Inverness Medical Innovations, Gtd. Notes 9.00 5/15/16 5,940,000 6,073,650 Leisure.0% Cinemark USA, Gtd. Notes 8.63 6/15/19 317,000 b Media12.7% Allbritton Communications, Sr. Sub. Notes 7.75 12/15/12 15,945,000 b 16,064,588 Clear Channel Communications, Sr. Unscd. Notes 4.90 5/15/15 8,375,000 4,815,625 Clear Channel Communications, Sr. Unscd. Notes 5.00 3/15/12 4,726,000 b 4,206,140 Clear Channel Communications, Sr. Unscd. Notes 5.50 9/15/14 20,639,000 b 13,208,960 Clear Channel Communications, Sr. Unscd. Notes 5.50 12/15/16 9,188,000 b 4,823,700 Clear Channel Communications, Sr. Unscd. Notes 5.75 1/15/13 8,565,000 b 6,659,288 Clear Channel Communications, Sr. Unscd. Debs. 6.88 6/15/18 4,945,000 2,546,675 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 3,330,000 2,622,375 Lamar Media, Gtd. Notes, Ser. B 6.63 8/15/15 1,754,000 1,694,802 Lamar Media, Gtd. Notes 6.63 8/15/15 6,443,000 b 6,289,979 Lamar Media, Gtd. Notes 7.25 1/1/13 110,000 b 111,375 LBI Media, Sr. Sub. Notes 8.50 8/1/17 9,807,000 a 8,483,055 LIN Television, Gtd. Notes, Ser. B 6.50 5/15/13 4,635,000 4,542,300 LIN Television, Gtd. Notes 6.50 5/15/13 7,985,000 b 7,905,150 Nexstar Broadcasting, Gtd. Notes 0.50 1/15/14 722,089 a 588,503 Nexstar Broadcasting, Gtd. Notes 7.00 1/15/14 201,000 163,815 Nexstar Finance Holdings, Sr. Discount Notes 11.38 4/1/13 207,734 c 186,441 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 3,275,000 3,332,313 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 8,325,000 8,470,687 Salem Communications, Sr. Scd. Notes 9.63 12/15/16 4,975,000 5,223,750 Sinclair Broadcast Group, Gtd. Notes 8.00 3/15/12 11,929,000 b 11,869,355 Sinclair Television Group, Sr. Scd. Notes 9.25 11/1/17 3,885,000 a 4,108,388 Metals Mining3.3% Consol Energy, Gtd. Notes 8.00 4/1/17 1,460,000 a 1,507,450 Consol Energy, Gtd. Notes 8.25 4/1/20 1,790,000 a 1,848,175 Drummond, Sr. Unscd. Notes 7.38 2/15/16 4,705,000 4,610,900 Murray Energy, Gtd. Notes 10.25 10/15/15 860,000 a 885,800 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 13,700,000 a 14,470,625 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 5,970,000 7,343,100 Paper2.5% Abitibi-Consolidated of Canada, Sr. Scd. Notes 13.75 4/1/11 2,182,582 a,d 2,305,352 Newpage, Sr. Scd. Notes 11.38 12/31/14 12,704,000 b 12,704,000 Smurfit Kappa Funding, Sr. Sub. Notes 7.75 4/1/15 2,115,000 2,083,275 Verso Paper Holdings, Gtd. Notes, Ser. B 11.38 8/1/16 4,500,000 b 3,948,750 Verso Paper Holdings, Sr. Scd. Notes 11.50 7/1/14 1,875,000 a,b 2,034,375 Printing & Publishing.9% Cenveo, Sr. Scd. Notes 8.88 2/1/18 8,120,000 a Retail2.2% Levi Strauss & Co., Sr. Unscd. Notes 9.75 1/15/15 1,755,000 1,847,137 Neiman Marcus Group, Gtd. Notes 10.38 10/15/15 12,881,000 b 13,364,038 QVC, Sr. Scd. Notes 7.13 4/15/17 1,900,000 a 1,921,375 QVC, Sr. Scd. Notes 7.50 10/1/19 3,160,000 a 3,239,000 Retail-Food & Drug2.2% Rite Aid, Gtd. Notes 9.50 6/15/17 7,145,000 b 6,037,525 Rite Aid, Sr. Scd. Notes 10.38 7/15/16 8,680,000 b 9,222,500 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 4,695,000 4,765,425 Services2.9% Aramark, Gtd. Notes 8.50 2/1/15 3,250,000 b 3,339,375 Education Management, Gtd. Notes 8.75 6/1/14 2,738,000 2,833,830 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 3,120,000 a 3,209,700 General Maritime, Sr. Unscd. Notes 12.00 11/15/17 6,155,000 a 6,616,625 Marquette Transportation Finance, Sr. Scd. Notes 10.88 1/15/17 5,860,000 a 5,984,525 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 2,005,000 a,b 2,085,200 Teekay, Sr. Unscd. Notes 8.50 1/15/20 520,000 546,000 Ultrapetrol Bahamas, First Mortgage Notes 9.00 11/24/14 1,497,000 1,467,060 WCA Waste, Gtd. Notes 9.25 6/15/14 1,075,000 1,088,437 Technology9.5% Ceridian, Sr. Unscd. Notes 11.25 11/15/15 19,270,000 c 18,547,375 Ceridian, Gtd. Notes 12.25 11/15/15 12,083,490 b 11,660,568 First Data, Gtd. Notes 9.88 9/24/15 2,565,000 2,199,487 First Data, Gtd. Notes 9.88 9/24/15 7,070,000 b 6,133,225 Sorenson Communications, Sr. Scd. Notes 10.50 2/1/15 21,725,000 a 21,073,250 Sungard Data Systems, Gtd. Notes 9.13 8/15/13 1,500,000 1,545,000 Sungard Data Systems, Gtd. Notes 10.25 8/15/15 22,167,000 b 23,413,894 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 3,460,000 3,788,700 Telecommunications14.2% Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 22,285,000 a 22,006,438 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 3,542,457 a,b 3,533,601 Digicel Group, Sr. Notes 10.50 4/15/18 1,408,000 a,b 1,467,840 Digicel Group, Sr. Unscd. Notes 12.00 4/1/14 1,700,000 a,b 1,933,750 Equinix, Sub. Notes 8.13 3/1/18 6,970,000 7,248,800 Intelsat Bermuda, Gtd. Notes 11.25 2/4/17 26,575,000 c 28,235,938 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 12,735,000 13,849,312 Telesat Canada, Sr. Unscd. Notes 11.00 11/1/15 6,790,000 7,587,825 Telesat Canada, Sr. Sub. Notes 12.50 11/1/17 2,415,000 2,789,325 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 8,830,000 a 9,801,300 Wind Acquisition Finance, Scd. Bonds 12.00 12/1/15 1,100,000 a,c 1,193,500 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 32,115,000 a,b 31,954,425 Utilities4.9% AES, Sr. Unscd. Notes 8.00 10/15/17 5,325,000 b 5,431,500 AES, Sr. Unscd. Notes 9.75 4/15/16 3,765,000 a 4,094,437 Dynegy Holdings, Sr. Unscd. Notes 8.38 5/1/16 5,235,000 b 4,371,225 Edison Mission Energy, Sr. Unscd. Notes 7.00 5/15/17 1,500,000 b 1,053,750 Edison Mission Energy, Sr. Unscd. Notes 7.50 6/15/13 4,741,000 b 4,136,523 Energy Future Holdings, Gtd. Notes 10.88 11/1/17 10,990,000 b,c 8,215,025 North American Energy Alliance, Sr. Scd. Notes 10.88 6/1/16 2,935,000 a 3,140,450 NRG Energy, Gtd. Notes 7.38 1/15/17 10,865,000 10,783,513 RRI Energy, Sr. Unscd. Notes 7.63 6/15/14 4,165,000 b 3,915,100 Total Bonds and Notes (cost $848,162,039) Preferred Stocks.0% Shares Value ($) Media Spanish Broadcasting System, Ser. B, Cum. $26.875 (cost $1,598,517) 1,523 e Common Stocks.3% Cable & Media.2% Charter Communications, Cl. A 55,002 f Media.1% LIN TV, Cl. A 180,000 f Total Common Stocks (cost $1,860,749) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,378,000) 14,378,000 g Investment of Cash Collateral for Securities Loaned15.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $144,498,043) 144,498,043 g Total Investments (cost $1,010,497,348) 114.4% Liabilities, Less Cash and Receivables (14.4%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, these securities had a total market value of $286,411,394 or 30.8% of net assets. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $139,962,298 and the total market value of the collateral held by the fund is $147,079,586, consisting of cash collateral of $144,498,043 and U.S. Government and agencies securities valued at $2,581,543. c Variable rate securityinterest rate subject to periodic change. d Non-income producingsecurity in default. e Illiquid security, fair valued by management. At the period end, the value of this security amounted to $1,523 or 0.0002% of net assets. The valuation of this security has been determined in good faith under the direction of the Board of Directors. f Non-income producing security. g Investment in affiliated money market mutual fund. h Fair valued by management. At the period end, the value of this security amounted to $6,355,125 or 0.7% of net assets. The valuation of this security has been determined in good faith under the direction of the Board of Directors. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,010,497,348. Net unrealized appreciation on investments was $52,270,176 of which $60,919,102 related to appreciated investment securities and $8,648,926 related to depreciated investment securities. Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) at 3/31/2010 ($) Sale: Euro, Expiring 4/28/2010 160,000 216,803 216,110 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 2,932,569 - 1,523 Corporate Bonds+ - 900,957,389 - Mutual Funds 158,876,043 - - Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - 693 - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investment in Preferred Stock($) Balance as of 12/31/2009 1,523 Realized gain (loss) - Change in unrealized appreciation - (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 3/31/2010 1,523 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. Item 3. Exhibits. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
